IN THE
                         TENTH COURT OF APPEALS

                               No. 10-11-00026-CV

THOMAS J. BLANKENSHIP,
                                                          Appellant
v.

ROY DAVIS, FRANK KAPAVIK
AND BRENT EWING,
                                                          Appellees



                          From the 170th District Court
                            McLennan County, Texas
                           Trial Court No. 2009-4246-4


                         MEMORANDUM OPINION


      Appellant has filed a “Motion to Dismiss.”       See TEX. R. APP. P. 42.1(a)(1).

Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.



                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed June 8, 2011
[CV06]




Blankenship v. Davis                       Page 2